Citation Nr: 1138088	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  06-27 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a shrapnel wound to the right leg with residual neuropathy and right foot drop.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in October 2010, and a transcript of such hearing has been associated with the claims file.

This case was previously before the Board in December 2010, at which time the Board remanded the claim for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that a shrapnel wound to the right leg with residual neuropathy and right foot drop pre-existed the Veteran's entrance to active duty. 

2.  There is clear and unmistakable evidence that the Veteran's shrapnel wound to the right leg with residual neuropathy and right foot drop did not permanently increase in severity beyond the nature progression of the disease in service. 

3.  The competent and probative evidence of record fails to show that the Veteran's pre-existing shrapnel wound to the right leg with residual neuropathy and right foot drop was aggravated by his military service. 



CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted and a shrapnel wound to the right leg with residual neuropathy and right foot drop pre-existed the Veteran's entry to active duty military service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2010). 

2.  A shrapnel wound to the right leg with residual neuropathy and right foot drop was not aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110 , 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2005 letter, sent prior to the initial unfavorable decision issued in February 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection claim.  In September 2007, the RO sent the Veteran a letter that advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the September 2007 letter was issued after the initial February 2006 rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the September 2007 letter was issued, the Veteran's claim was readjudicated in the September 2007, February 2010, and August 2011 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Additionally, in December 2010, the RO sent the Veteran a letter requesting evidence to show that, if the Veteran's right lower extremity disability pre-existed his service, that it was aggravated by his service.  The RO requested statements in support of the Veteran's claim, as well as any medical evidence to demonstrate that the Veteran's disability pre-existed his service and/or was caused or aggravated by his service.  Additionally, at his October 2010 hearing before the Board, the undersigned Veterans Law Judge explained to the Veteran that if his right lower extremity disability did in fact pre-exist his service, it would be pertinent to submit evidence to show that the disability underwent aggravation during service.  Thus, the Board finds that the Veteran was provided with notice such that a reasonable person would understand the elements necessary to substantiate a claim for service connection based upon the theory of aggravation as set forth in 38 C.F.R. § 3.304.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, private and VA treatment records, and Social Security Administration  (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board further notes that the Veteran was provided with VA examinations in January 2010 in order to adjudicate his service connection claim.  As the opinions obtained in this case were based upon a complete review of the Veteran's claims file, to include the Veteran's lay statements, in-service and post-service treatment records, and reference to governing medical principles, the Board finds they are supported by an adequate foundation.  Accordingly, the Board finds that the opinions are adequate for resolution of the case. 

The Board notes that although the January 2011 orthopedic VA examiner ordered an X-ray examination of the Veteran's right lower extremity to be completed by the VA neurological examiner, no such X-ray appears to have been conducted.  However, the Board interprets the report of neurological examination to mean that no such examination was thought necessary by the examiner, as the examiner conducted thorough neurological examination, including diagnostic studies.  Furthermore, the orthopedic examiner felt confident in diagnosing the Veteran's disability and providing an opinion as to its etiology without the requested X-ray examination, specifically because there was no indication of bone involvement.  Therefore, when reviewing both reports of examination in conjunction with one another, it appears that the VA examiners conducted the tests thought to be appropriate in order to adequately provide the requested opinions.  As such, and in light of the well-reasoned opinions provided by both the orthopedic and neurological examiners, and without indication of bone or joint involvement, the Board finds that remand for a X-ray examination of the right lower extremity would not be prudent in this case.  

The Board observes that this case was remanded in December 2010 in order to provide the Veteran with notice of the elements necessary to support a claim for service connection based upon aggravation of a pre-existing condition, and to afford the Veteran a VA examination in order to obtain an opinion regarding the nature and etiology of his right lower extremity disability.  As discussed above, in a December 2010 letter, the Veteran was notified of the elements necessary to substantiate his claim based upon aggravation, and it was requested that he submit additional evidence in support of his claim.  Additionally, the Veteran was afforded VA examinations in January 2011 in order to obtain opinions regarding the nature and etiology of his disability.  Therefore, based on the foregoing, the Board determines that the AOJ has substantially complied with the December 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis 

The Veteran contends that although he had a previous right shrapnel wound with residual right foot drop prior to entering service, the pre-existing disability was aggravated by such in-service duties as marching, maneuvers in the field during combat, and lifting and manipulating heavy machinery.  He contends that he continues to suffer from right leg pain and numbness and therefore service connection for a right lower extremity disability is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03- 2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271   (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306. 

Temporary or intermittent flare-ups of the pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247- 48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Accordingly, "a lasting worsening of the condition" -- that is, a worsening that existed not only at the time of separation but one that still exists currently -- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In this case, the evidence clearly demonstrates that the Veteran's right lower extremity disability pre-existed his service, and thus, the presumption of soundness is rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b), Wagner, supra.  In that regard, on July 1964 enlistment examination, it was noted that the Veteran had an 18 centimeter scar on his right upper leg due to a previous excision of metal at the age of 14.  It was noted that there was no sequelae, however, he reported a history of leg cramps due to the injury.  There are no further records related to right lower extremity complaints or treatment.  On September 1968 separation examination, no right leg or foot complaints or diagnosis was documented or found.  Accordingly, because on entrance examination it was noted that the Veteran had previously sustained a shrapnel injury to his right upper leg with residuals right leg cramps, and such is undisputed in this case, the Board finds that there is clear and unmistakable evidence that the Veteran's right lower extremity disability pre-existed his service.

The question before the Board, then, is whether the Veteran's right lower extremity disability was aggravated by his service beyond the natural progression of the disability.  However, for the foregoing reasons, the Board finds that the Veteran's right lower extremity was not permanently aggravated by his service.  

First, there is no indication in the service treatment records that the Veteran had any right leg or right foot pain or problems, and on separation examination, no right leg or foot diagnosis was made.  However, the Board is cognizant that the Veteran served in Vietnam and is service-connected for posttraumatic stress disorder based upon described combat experience.  The Veteran is additionally competent to state that he completed physical duties while serving in Vietnam that caused right leg and foot pain and problems.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  In this regard, the Veteran stated that he did not seek treatment for his right leg symptoms in service because he was on duty for many hours per day and he learned to live with the pain.  Therefore, the Board concedes that the Veteran experienced ongoing pain in the right lower extremity due to his rigorous service duties.  The question, then, is whether his right lower extremity disability underwent a lasting worsening of the condition that existed not only at the time of separation, but still exists currently.  See Routen, supra.  See Verdon, supra. 

Post-service treatment records are limited with respect to any complaints of ongoing right lower extremity or right foot complaints or symptoms.  In fact, when reviewing the VA and private treatment records dated from 2002 to 2010, there is a noticeable absence of any complaints or treatment related to a right lower extremity disability.  Of significance are lists of ongoing diagnoses: in January 2005, his past medical history included sleep apnea, hypothyroidism, hypertension, and arthralgia, in July 2007, a physical and psychiatric evaluation listed a previous medical history of sleep apnea, hypothyroidism, and bronchial asthma, and a February 2008 VA list of diagnoses included only PTSD, depressed mood, essential hypertension, sleep apnea, and hypothyroidism.  Further, although certain records reflect notation of a previous shrapnel wound to the right leg, no current manifestations of the disability were noted.  To that extent, an April 2005 evaluation conducted for the purposes of obtaining SSA benefits showed a normal neurological examination of the knees and feet.  Thus, there is a lack of continuity of symptomatology in this case to support the claim that the pre-existing disability was permanently aggravated by service.

The first indication of any current diagnosis of a right lower extremity condition is not until January 2011, upon conduction of  two VA examinations.  

On January 2011 VA orthopedic examination, the Veteran reported that prior to entering service, at the age of 14, he and a friend created a homemade rocket which included filling a vessel with explosive materials.  Once lit, the rocket failed and exploded.  He sustained a shrapnel injury to the right mid-thigh and lateral aspect, causing injury to the vascular structure and necessitating hospitalization with vascular surgery requiring an end-to-end anastomosis of a large bleeder.  Following surgery, the Veteran was placed in a full knee extension for six weeks, which caused him to have an atrophied vastus madialis and mild neuropathy affecting the dorsum of the right foot.  There had been no bone involvement and he was able to enter service.  The Veteran reported that while in service, he had numbness and tingling in the right foot associated with mild foot drop.  He had not been disciplined in service for any issue related to his right lower extremity disability.  Currently, he experienced numbness and tingling in the right lower leg at the level of the great toe and second toe.  The symptoms occurred at the medial aspect and lateral aspect of the right leg.  He stated that the symptoms had been constant since the initial injury.  There was no pain, weakness, instability, or lack of endurance with respect to the knee or the residual scar.  Physical examination revealed atrophy of the right vastus medialis muscle, however, the Veteran was able to extend with muscle strength of 5/5.  There was subjective reduced sensation at the first and second digits of the right foot, however, no objective irregularities of the foot were found.  The diagnosis was shrapnel injury to the right thigh with vascular damage and eventual atrophy of the right thigh at the level of the vastus medialis secondary to injuries sustained prior to the military service and not aggravated by service.  The Veteran was also diagnosed with neuropathy of the right foot, subjective, secondary to the pre-service shrapnel injury.  The examiner stated that despite the apparent denervation of the right thigh muscle following the shrapnel wound, there was no limp, gait abnormality, or problems suggestive of foot drop.  After reviewing the claims file, including the service treatment records, the examiner determined that although no neurological deficit was found on entrance examination, the Veteran's description of the shrapnel wound and resulting treatment indicated that any subsequent neurological damage to the right lower extremity was secondary to the shrapnel wound and therefore would have existed at the time of the Veteran's entrance into service.  To that extent, the shrapnel wound described on entrance to service included neurological and muscular manifestations, as described by the Veteran on VA examination.  It was also significant that the Veteran stated that he had experienced the same symptoms since the injury and did not describe any worsening of the condition during service or since service.  There was no indication that fatigability he described when wearing boots, as well as the soreness without specific weakness or other symptoms, were a result of any aggravation during service.  Additionally, after examination of the feet, there was no evidence of any current foot disability, to include any current pes planus.

On January 2011 VA neurological examination, the Veteran reported the same history of a right leg shrapnel injury, also stating that following recovery, he would occasionally trip due to partial foot drop.  He had also been able to run with partial foot drop and had never used a brace or assistive device.  He stated that the boots he wore in service helped to brace his right ankle and he was able to complete exercises and drills.  While in service, he had a few symptoms of aching, but he did not complain because he knew that the cause was his previous injury.  Following service, he had continuing numbness and muscle pain.  He was still able to complete activities such as skiing, walking, running, and riding a bicycle.  When questioned by the examiner, he specifically denied that his military service increased any limitation related to his right lower extremity.  His limitations had not decreased significantly over the years either, though his endurance was reduced due to age.  He currently had numbness at the medial aspect of the right foot and muscle discomfort at the top of the foot.  Extensive motor, sensory, and neurological examination were completed, resulting in a finding of partial right-sided foot drop with some atrophy of the anterior tibial and peroneal muscles.  There was reduced sensation and reflexes in all extremities suggestive of polyneuropathy.  Neurodiagnostic studies revealed evidence of motor and sensory peripheral neuropathy affecting the nerves of both lower extremities.  The right peroneal nerve was more severely affected due to the previous shrapnel injury.  The examiner determined that the right lower extremity disability appeared to have remained at the same level of stability since onset.  The examiner found it to be significant that for many years, the Veteran worked for a bank with private health insurance, but did not seek medical attention for any right lower extremity problems.  To that extent, the Veteran himself stated that the condition had remained more or less stable since the initial injury at the age of 14.  The examiner found that the Veteran's idiopathic polyneuropathy found on examination, and affecting all four extremities, was considered metabolic in nature and not related to the right shrapnel wound.  

Based on the preceding evidence, the Board notes that the Veteran is deemed competent to state that he experienced an increase in his symptoms of right lower extremity pain during service; however, the relevant inquiry is whether his right lower extremity disability, status post shrapnel wound injury and surgery, was permanently increased in severity beyond its natural progression during his military service.  In this regard, the January 2011 VA examiners both determined that, based on the history of the Veteran's right lower extremity injury and subsequent surgery, as well as his report of relatively stable symptoms since the injury, and absent any indication of a flare-up of symptoms in service or, significantly, after service, the Veteran's pre-existing right lower extremity disability was not aggravated by his service, and thus naturally progressed during his military service. 

As the January 2011 VA examiners based their opinion on a complete review of the Veteran's claims file, to include the Veteran's lay statements, in-service and post-service treatment records, and reference to governing medical principles, the Board finds that such opinions contains clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Moreover, there is no contrary medical opinion of record. 

The Board notes that the Veteran has contended on his own behalf that his right lower extremity disability was aggravated by his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current right lower extremity disability and his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Therefore, while the Veteran is competent to describe his symptoms or pain and numbness of the right lower extremity, the Board accords his statements regarding the etiology of his current disability less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his right lower extremity disability and his military service.  In contrast, the January 2011 VA examiners took into consideration all the relevant facts in providing their opinions.  Therefore, the Board finds that the Veteran's contentions regarding the etiology of his right lower extremity disability are outweighed by the competent and probative January 2011 VA examiners findings. 

Therefore, based on the January 2011 VA examiners opinions, the Board finds that there is clear and unmistakable evidence that the Veteran's right lower extremity disability did not permanently increase in severity beyond the natural progression in service, and was not aggravated by his service.  As such, the Board concludes that there is clear and unmistakable evidence that the Veteran's right lower extremity disability existed prior to service and was not aggravated by service.  Consequently, the presumption of soundness has been rebutted and the Veteran's right lower extremity pre-existed service.  Additionally, for the same reasons discussed above, the Board finds that, based on the competent and probative evidence of record, to specifically include the January 2011 VA examiners opinions, the Veteran's pre-existing h right lower extremity disability was not aggravated by his military service.  Significantly, the Veteran stated to both VA examiners that he did not believe that his right lower extremity disability was aggravated by his service, and the Board places weight on those statements, as in so stating, the Veteran directly contradicts his contentions that his right lower extremity disability was aggravated by his service.  The statements also comport with the record, which demonstrates a stable medical history related to the right lower extremity disability.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107. 


ORDER


Service connection for a shrapnel wound to the right leg with residual neuropathy and right foot drop is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


